Citation Nr: 0620174	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1985 
and from April 1987 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a claim for service connection 
for a major depressive disorder. 

The veteran testified before the undersigned at a May 2006 
hearing via videoconference.  A transcript of the hearing has 
been associated with the file.  

The veteran brought a claim for service connection for post 
traumatic stress disorder (PTSD) at the same time as the 
claim on appeal.  The claim for PTSD was denied and 
subsequently appealed.  At the veteran's hearing before the 
undersigned, he stated that he wished to withdraw the appeal 
on that claim.  The issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case confronts the Board with an abundance of medical 
opinions regarding the nature and etiology of the veteran's 
psychiatric disorder(s).  The veteran has been seen by at 
least four VA psychiatrists, two private psychiatrists and 
one psychiatrist on consultation for the Social Security 
Administration.  Opinions regarding his condition(s) range 
from major depressive disorder to bipolar disorder mixed, 
with generalized anxiety disorder and paranoid personality, 
to passive aggressive disorder with dependent features.  The 
opinions were based on widely varying histories, with 
correspondingly discordant results.  Without additional 
evidence, the Board cannot weigh them properly.  The Board 
remands for clarification: an evaluation and opinion from a 
board of three psychiatrists as to the nature and etiology of 
the veteran's psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for any psychiatric treatment from 
May 2006 to the present.  

2.  Once the VA treatment records have 
been associated with the claims folder, 
schedule the veteran for a VA examination 
before a board of three psychiatrists or 
psychologists.  

The veteran's claims folder must be 
reviewed by the board.  The board should 
be asked to review and discuss all records 
of psychiatric disorders and, thereafter, 
to provide a medical opinion as to whether 
it is at least as likely as not that the 
veteran has current psychiatric 
disorder(s) and the nature and etiology of 
the veteran's current psychiatric 
disorder(s).  Any psychiatric diagnosis 
should be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-IV.  
After review of the pertinent material, 
the board should render medical opinions 
as to the following:

a. Does the veteran meet the diagnostic 
criteria in DSM-IV for diagnosis of a 
personality disorder?  

b. If the veteran does meet the 
criteria for a personality disorder, 
was the disorder aggravated by the 
veteran's period of service?  

c. Does the appellant meet the 
diagnostic criteria in DSM-IV for 
diagnosis of an acquired psychiatric 
disorder (i.e., major depressive or 
dysthymic disorder)?  

d. If the veteran does meet the 
criteria for an acquired psychiatric 
disorder, what relationship, if any, 
does the disorder have to the veteran's 
period of service?  

e. If the veteran has both a 
personality disorder and an acquired 
psychiatric disorder, what relationship 
do they have to each other, and was 
that relationship affected by service?

It would be helpful if the board would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The board should 
provide a complete rationale for any 
opinion provided.  In particular, the 
board should comment on the veteran's 
reliability as a historian, the wide range 
of prior diagnoses and the appropriate 
course of treatment for the veteran's 
psychiatric disorder(s), if any.

3.  Thereafter, the RO should undertake 
any additional development deemed 
necessary, and then review this matter.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

